UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-KSB xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number:0 – 50235 Performance Capital Management, LLC (Name of small business issuer in its charter) California 03-0375751 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7001 Village Drive, Suite 255, Buena Park,California 90621 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (714) 736-3780 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: LLC units (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Registrant’s net revenues for the fiscal year ended December 31, 2007:$7,404,277 As of March 1, 2008, the aggregate market value of the voting and nonvoting equity held by non-affiliates of the registrant was $433,912 based on their share of members’ equity as reported in the registrant’s December 31, 2007, balance sheet. LLC units held by each officer and director and by each person who owns five percent or more of the outstanding LLC units have been excluded from this calculation as such persons may be considered to be affiliated with the registrant. Check whether the issuer has filed documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes xNo o On March 1, 2008, the registrant had 549,812 LLC units issued and outstanding. Documents Incorporated by Reference Part III of this Annual Report incorporates information by reference to the registrant’s definitive proxy statement, to be filed with the Securities and Exchange Commission within 120 days after the close of the fiscal year. Transitional Small Business Disclosure Format:Yes oNo x PERFORMANCE CAPITAL MANAGEMENT, LLC INDEX to Annual Report on Form 10-KSB for the Fiscal Year Ended December 31, 2007 PART I Page Item 1 Description of Business 1 Item 2 Description of Property 18 Item 3 Legal Proceedings 18 Item 4 Submission of Matters to a Vote of Security Holders 19 PART II Item 5 Market for Common Equity, Related Security Holder Matters and Small Business Issuer Purchases of Equity Securities 19 Item 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7 Consolidated Financial Statements 30 Item 8 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 49 Item 8A(T) Controls and Procedures 49 Item 8B Other Information 49 PART III Item 9 Directors, Executive Officers and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 50 Item 10 Executive Compensation 50 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Security Holder Matters 50 Item 12 Certain Relationships and Related Transactions, and Director Independence 50 Item 13 Exhibits 50 Item 14 Principal Accountant Fees and Services 50 SIGNATURES 51 EXHIBITS Index Unless we say otherwise, references in this document to “we”, “us”, “our”, or the “Company” refer to Performance Capital Management, LLC and its wholly-owned subsidiary, Matterhorn Financial Services, LLC. FORWARD-LOOKING STATEMENTS Except for the historical information presented in this document, the matters discussed in this Form 10-KSB, and specifically in the sections entitled “Description of Business” and “Management's Discussion and Analysis of Financial Condition and Results of Operations,” or otherwise incorporated by reference into this document contain “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995). These statements can be identified by the use of forward-looking terminology such as “believes,” “plans,” “expects,” “may,” “will,” “should,” or “anticipates” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by us. Readers are urged not to place undue reliance on these forward-looking statements due to their inherent uncertainty. These forward-looking statements involve risks and uncertainties, including those statements incorporated by reference into this Form 10-KSB. The actual results that we achieve may differ materially from any forward-looking projections due to such risks and uncertainties. These forward-looking statements are based on current expectations, and we assume no obligation to update this information.
